ROBERT P. SMITH, Jr., Judge.
On February 5, 1980, one day before respondent Glass would have advanced from probationary to permanent status in her employment by the Division of Personnel as a personnel program supervisor, the Division director delivered a memorandum to the Division’s personnel officer, demoting employee Glass to personnel program analyst II, and sent a copy by interoffice mail to respondent Glass, who received it sometime after February 6. As was the case in Florida Dept. of Environmental Regulation v. Florida Career Service Comm’n, 344 So.2d 1292 (Fla. 1st DCA 1977), the employing agency effectively demoted employee Glass before she achieved permanent status in her position of employment. Therefore the Career Service Commission is without jurisdiction of respondent Glass’ appeal. The order accepting her appeal is QUASHED and the proceeding is DISMISSED.
ERVIN and BOOTH, JJ., concur.